DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 5, line 2, insert --device-- after “backup storage”.  Line 3, after “detecting” insert --of loading completion--.
	Claim 7, line 1, after “comprising”, insert --a processor configured to perform--.
	Claim 8, line 1, replace “further comprising” with --wherein the processor is further configured to perform--.
	Claim 11, line 2, insert --device-- after “backup storage”.  Line 3, after “detecting” insert --of loading completion--.
	Claim 13, line 2, replace “for” after “including instructions” with --when executed by a processor cause the processor to perform--.
	Claim 17, line 3, insert --device-- after “backup storage”, and after “detecting” insert --of loading completion--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per claim 1, O’Brien et al. [US 20180294956 A1] teaches a method of using a distributed blockchain storage system for data backup and authentication.  However, the cited prior art fails to teach or sufficiently suggest: “adding a self-notarization script to the data backup, wherein the self-notarization script is configured to: automatically trigger without intervention by an external notarization system, in response to a pre-determined backup storage event; and in response to triggering, notarize and send the checksum to a distributed registry; sending the data backup comprising the self-notarization script to a backup storage device”.
	Per claim 7, the claim is the system claim corresponding to the method claim 1, and is allowed for the same reasons mutatis mutandis.
	Per claim 13, the claim is the computer readable medium claim corresponding to the method claim 1, and is allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

21 June 2022